Citation Nr: 1125287	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that discontinued the Veteran's TDIU rating, effective December 1, 2009.  

The Board acknowledges that, in his May 2010 substantive appeal, the Veteran indicated that he desired a Board hearing at VA's Central Office in Washington, D.C.  However, he subsequently requested that his appeal be sent directly to the Board for disposition without a hearing.  Accordingly, the Board finds that the Veteran has waived his right to a hearing with respect to his claim and withdrawn his request for hearing.  38 C.F.R. § 20.717 (2010).  In any event, the Board is granting the full benefits sought on appeal and, thus, the Veteran is not prejudiced by the issuance of a decision at this time. 


FINDING OF FACT

Actual employment was not established by clear and convincing evidence as of December 1, 2009, and, thus, the September 2009 discontinuance of the Veteran's TDIU rating was improper. 


CONCLUSION OF LAW

The criteria for restoration of a TDIU rating, effective December 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Discontinuance of TDIU

The Veteran contends that the RO's termination of his TDIU rating was improper.  Specifically, he claims that he is still unable to work due to his service-connected cervical spine and left shoulder disorders and associated neuropathy of the bilateral upper extremities.  

At the outset, the Board notes that the procedural requirements for notice of termination of the Veteran's TDIU rating have been met.  38 C.F.R. § 3.105(e) (2010).  Specifically, the RO sent the Veteran a June 2009 letter notifying him of the proposed termination of his individual unemployability benefits.  That letter also informed the Veteran that he had a right to a personal hearing to contest the proposed rating termination and that he had 60 days to submit evidence showing why entitlement to individual unemployability should be continued.  In response to that letter, the Veteran effectively waived his right to a hearing.  He also submitted written statements asserting that he remained entitled to individual unemployability benefits.  

Additionally, the Board observes that the RO's June 2009 letter noted that the Veteran had declined to report for a May 2009 examination to assess the severity of his service-connected disabilities.  However, the Veteran subsequently provided good cause for his failure to report and was afforded a follow-up examination in August 2009.  Based on the findings of that examination, the RO determined that its proposal to terminate of the Veteran's TDIU rating was proper and issued a September 2009 rating decision, discontinuing his individual unemployability benefits, effective December 1, 2009.

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 for discontinuing the Veteran's entitlement to TDIU by notifying him of his rights, and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e) (2010). 

The Board now turns to an analysis of the propriety of the termination of the Veteran's TDIU rating.  VA regulations provide that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

For VA purposes, the following are considered to comprise a single disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2010).

In addition, a TDIU rating may be awarded if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010). 

Marginal employment is not considered to be substantially gainful employment.  Rather, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Such employment may also be held to exist, on a facts-found basis, in instances in which a Veteran is employed in a protected environment, such as a family business or sheltered workshop, and his earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010). 

As a prerequisite for termination of a total disability rating, VA regulations direct that actual employability must be established by clear and convincing evidence.  Moreover, if a Veteran begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, his rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the Veteran maintains that occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2) (2010). 

Additionally, neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity shall be considered evidence of employability.  38 C.F.R. § 3.343(c) (2010).  

The record shows that, since the date of the October 2007 rating decision granting TDIU benefits, the Veteran has been in receipt of a 30 percent rating for a left shoulder disorder, 20 percent ratings for a cervical spine disorder and a splenectomy, and 10 percent ratings for bilateral upper extremity radiculopathy and an abdominal scar.  His combined rating is 70 percent.  The Board observes that all of the Veteran's service-connected disorders share a common etiology and, thus, constitute a single disability ratable at 70 percent.  38 C.F.R. § 4.16 (2010).  On that basis, the RO determined in its October 2007 decision that the Veteran met the schedular criteria for a TDIU rating.  38 C.F.R. § 4.16(a).  Additionally, the RO found that the Veteran had presented evidence showing that his service-connected disabilities prevented him from securing or following a substantially gainful occupation.  

The pertinent evidence of record at the time of the October 2007 rating decision included Social Security Administration (SSA) records, which showed that the Veteran had been awarded disability benefits, effective April 15, 2004, based on his inability to work due to his service-connected left shoulder and cervical spine disorders.  Significantly, the decision granting SSA benefits noted that the Veteran was no longer able to perform his former job as a computer technician and that he lacked the functional capacity to maintain "even sedentary forms of employment."  Additional evidence included VA medical records, showing ongoing treatment for chronic shoulder and neck problems.

In the September 2009 decision discontinuing the Veteran's TDIU rating, the RO appears to have relied exclusively on the results of an August 2009 VA examination in which the Veteran complained of progressively worsening left shoulder and cervical spine disorders.  Specifically, he reported that those service-connected disabilities were productive of pain, stiffness, weakness, back spasms, giving way, tenderness, and decreased speed of joint motion.  On clinical evaluation, the Veteran exhibited reduced ranges of motion in his shoulder and cervical spine.  He also displayed additional limitation in those joints due to pain on repetitive motion.  X-rays and Magnetic Resonance Imaging studies yielded findings of status-post left shoulder separation, degenerative disc disease and foraminal narrowing of the cervical spine, and associated bilateral upper neuropathy.  

Based on the results of the examination and the Veteran's VA medical records, the August 2009 examiner determined that the Veteran's service-connected disabilities did not preclude gainful employment.  The examiner acknowledged that those disabilities effectively prevented the Veteran from performing strenuous, physical labor, and resulted in other symptoms of occupational impairment, decreased concentration, and lack of stamina.  Nevertheless, the examiner determined that the Veteran remained capable of "light duty or sedentary employment."  However, the August 2009 examiner did not provide a rationale for that opinion.  Nor did the examiner indicate that his assessment was based on a review of all pertinent evidence of record.  38 C.F.R. § 4.1 (2010).  On the contrary, while the examiner noted that he had reviewed the VA medical records, he acknowledged that he did not have access to the other evidence in the claims folder, including the SSA decision, which expressly contradicted his findings with respect to the Veteran's ability to maintain sedentary employment.

After a careful review of the record, the Board finds that the August 2009 VA examiner's opinion does not constitute clear and convincing evidence of the Veteran's ability to work.  That opinion was not substantiated by a rationale, which limits its overall probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that opinion declined to account for critical contradicting evidence of record, indicating that the Veteran's service-connected disabilities preclude even sedentary forms of employment.  The Board finds that the record does not contain clear and convincing evidence that the Veteran is actually employable.  On the contrary, the record shows that he has not worked since April 2004.

Additionally, the Board considers it significant that, at the time of his August 2009 VA examination, the Veteran complained of progressively worsening left shoulder and cervical spine symptoms and gave no indication that his overall service-connected disability picture had improved since the initial grant of individual unemployability benefits.  Indeed, the record shows that the ratings for the Veteran's individual service-connected disabilities have remained unchanged and that he continues to meet the schedular requirements for a TDIU rating.  38 C.F.R. § 4.16(a) (2010).  The record also shows that the Veteran last worked in a capacity that required frequent ambulation and strenuous lifting.  Significantly, there is no indication that he has ever received vocational training or experience in a field that does not require physical exertion.  Thus, even assuming, without conceding, that he remains physically capable of sedentary employment, as suggested by the August 2009 VA examiner, there is still inadequate evidence that the Veteran's education level and employment history would enable him to obtain and maintain such employment at a substantially gainful, as opposed to a merely marginal level.   

In light of the foregoing, the Board finds that the termination of the Veteran's total disability rating based on individual unemployability was improper and that restoration of his TDIU rating is warranted, effective December 1, 2009.  All reasonable doubt has been resolved in the Veteran's favor in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a TDIU rating, effective December 1, 2009, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


